We are of opinion that the evidence of employment by the plaintiff of the defendant as an attorney to represent him in the criminal proceedings is such that the case must be.submitted to a jury; For that reason, and on the authority of Cleveland v. Cromwell (110 App. Div. 82) and Cleveland v. Cromwell (128 id. 237) the judgment is'reversed, on reargument, and a new trial granted) costs to abide the event. Hirschberg, P. J., Woodward and Carr, JJ., concurred; Jenks and Rich, JJ., dissented, on the ground that the evidence in this record did not require the submission of the case to the jury, and that in any event the alleged negligence of the defendant was not the proximate cause of the injury.